Citation Nr: 0806108	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1968 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  In June 2007, the appellant was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  In December 2007, the Board requested an opinion 
from a Veterans Health Administration (VHA) medical expert.  
In January 2008, the requested VHA opinion was received by 
the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the claims file, the Board observes that the 
veteran's neuroendocrine carcinoma of the nasopharynx was 
treated by Drs. Troy H. Guthrie, Nelson C. Goldman, C. 
Haddad, and Candido E. Rivera and at Memorial Hospital of 
Jacksonville, the University of Florida Health Science Center 
Jacksonville, the Mayo Clinic, and Shands Jacksonville.  
Additionally, pathology studies were performed at the Armed 
Forces Institute of Pathology.  Clinical documentation of the 
cited treatment is not of record.  The January 2008 VHA 
opinion further clarifies that "a few office visit notes are 
provided for my review ... pathology reports and [computerized 
tomography] scans have not been provided to me."  The VA 
should obtain all relevant military and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

During the appeal notice requirements for cause of death 
cases were clarified.  See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007); and Hupp v. Nicholson, 
21 Vet. App. 342 (2007), are fully met.  

2.  Then contact the appellant and 
request that she provide information as 
to all evaluation and treatment of the 
veteran's carcinoma, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact Troy H. Guthrie, M.D., Nelson C. 
Goldman, M.D., C. Haddad, M.D., Candido 
E. Rivera, M.D., Memorial Hospital of 
Jacksonville, the University of Florida 
Health Science Center Jacksonville, the 
Mayo Clinic, and Shands Jacksonville and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

3.  Then contact the Armed Forces 
Institute of Pathology and request that 
copies of all clinical documentation, 
including pathology studies, be forward 
for incorporation into the record.  

4.  Then readjudicate the issue of 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, the appellant 
and her accredited representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the statement of the case.  
The appellant should be given the 
opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

